Citation Nr: 1446661	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in April 2014 at which time the Board remanded the claim for outstanding treatment records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board initiated a remand in April 2014 for the AOJ to obtain post-service treatment records from the Navy Regional Medical Center located in Millington, Tennessee.   In its April 2014 records request, the AOJ searched for treatment records only from January 1956, at the beginning of the Veteran's service, rather than post-service (since July 1975).  Unfortunately, the Board must remand this claim to the AOJ for a second time to afford the Veteran due process.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain post-service treatment records from the Navy Regional Medical Center located in Millington, Tennessee concerning his back disability and associate with the claims file.  The time period at issue is any treatment after July 1975.

A search of archived or retired records, including the Records Management Center or any other appropriate repository, should be made.  All attempts to procure the records should be documented in the file.  

If the records cannot be obtained, any negative responses should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  If these records are obtained, and reveal a back disability, then the AOJ should schedule the Veteran for a spine examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The claims file must be made available to the examiner for review of the history in conjunction with the examination.  The examination report should reflect that such review was accomplished.

The examiner should first identify any and all current back disabilities, and specifically comment any diagnoses.

Next, if the Veteran has a current disability, the examiner should offer an opinion as to the following: 

Is it at least as likely as not that the current back disability was incurred during or caused by active service?

The examiner should specifically comment on the Veteran's statements regarding recurrent muscle spasms since 1972 and consider his description of any in-service injury or treatment, in light of the fact that his service records are not available.  A rationale for any opinion expressed should be provided.  

3.  After the above development is completed, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



